DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 06/20/2018. Claims 1-13 are pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: 
The use of the term “NVIDIA” ([0016]), “GPUDirect” ([0016]), “NVLink” ([0016]), “InfiniBand” ([0016]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Objections
Claims 9, 12, and 13 are objected to because of the following informalities: 
Claim 9 recites several abbreviations, but does not point out what the abbreviations stand for. A recommended amendment is to include what the abbreviation stands for in the first instance the abbreviation is used. The abbreviations include the following:
CPU (recommended amendment: “central processor unit (CPU)”, in accordance with Specification [0018])
GPU (recommended amendment: “graphics processor unit (GPU)”, in accordance with Specification [0018])
FPGA (recommended amendment: “field programmable gate array (FPGA)”, in accordance with Specification [0018])
SIMD (recommended amendment: “single instruction, multiple data (SIMD)”, in accordance with Specification [0018])
Claim 12 line 13 recites “the controller, the controller including a processor and a main memory”; it should be “
Dependent claim 13 is objected to based on the same rationale as the claim from which it depends.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are: “executing operations associated with a block of layers of the neural network.” The claim recites “performing a decompression step before executing operations associated with a block of layers of the neural network” and “performing a compression step after executing operations associated with the block of layers of a neural network” (emphasis added); however, the claim does not positively recite the step of “executing operations associated with a block of layers of the neural network.”
Claim 1 recites “a neural network” in line 5; it is unclear whether “a neural network” in line 5 refers to the same neural network recited in line 1 and line 3. For examination purposes, the broadest reasonable interpretation for “a neural network” in line 5 is any neural network.
Claim 1 recites “the neural network” in line 7; it is unclear whether “the neural network” in line 7 refers to “a neural network” in line 1 or “a neural network” in line 5. For examination purposes, “the neural network” in line 7 has been interpreted as referring to “a neural network” in line 1 or line 5. 
Further, it is unclear whether the recitation of “the neural network” in claims 2, 6, and 7 refers to “a neural network” in claim 1 line 1 or “a neural network” in claim 1 line 5. For examination purposes, “the neural network” in line 7 has been interpreted as referring to “a neural network” in claim 1 line 1 or line 5.

Claim 12 recites “its main memory” in line 4; it is unclear if this recitation is referring to “a main memory” recited in line 3. For examination purposes, “its main memory” in line 4 has been interpreted as “the main memory”.
Claim 12 recites “the main memory” in lines 13-14; it is unclear if this recitation refers to “a main memory” recited in line 3 or “a main memory” recited in line 13. For examination purposes, “the main memory” in lines 13-14 has been interpreted as referring to “a main memory” recited in line 13.
Each dependent claim is rejected based on the same rationale as the claim from which it depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (“DEEP COMPRESSION: COMPRESSING DEEP NEURAL NETWORKS WITH PRUNING, TRAINED QUANTIZATION AND HUFFMAN CODING”) in view of Holland (US 2019/0228284 A1).
Any limitation that recites “at least one of”  “or” has been interpreted as requiring one of the alternatives and not all the alternatives listed.
Regarding Claim 1,
Han et al. teaches a method for processing a neural network, the method comprising:... performing a compression step after executing operations associated with the block of layers of a neural network (Fig. 1 teaches the processing of a neural network in which after executing operations such as “Train Connectivity” and “Train Weights,” the method performs the “Quantization” step (corresponds to one of the compression steps in the compression pipeline); Table 4 teaches operations such as training weights and connectivity are associated with a block of layers (such as the “convolutional layers” block or the “fully connected layers” block) of a neural network (such as the AlexNet neural network));
gathering performance indicators for the executing the operations associated with the block of layers of the neural network (pg. 6 Table 1-3 and pg. 7 Table 4-5 teach various performance indicators, such as size of parameters, compress rate, and error, for executing operations associated with training the various neural networks); and
determining whether target performance metrics have been met with a compression format used for at least one of the decompression step and the compression step (pg. 11 Table 7 and pg. 12 Section 9: “We have presented “Deep Compression” that compressed neural networks without affecting accuracy. Our method operates by pruning the unimportant connections, quantizing the network using weight sharing, and then applying Huffman coding. We highlight our experiments on AlexNet which reduced the weight storage by 35x without loss of accuracy” teach determining that when compared to the Baseline Caffemodel (baseline model), the method’s model using the Fig. 2 and Fig. 3 teach the compression format used for the quantization step (corresponds to the compression step)).
Han et al. does not appear to explicitly teach performing a decompression step before executing operations associated with a block of layers of the neural network.
However, Holland teaches performing a decompression step before executing operations associated with a block of layers of the neural network (pg. 6 [0060]: “The activations are then decompressed and read in along with the weights 506 for the next layer (e.g., layer 2) computation. The process may be repeated such that after layer N-1 (e.g., layer 2) has been computed, activations 508 may be compressed and sent out to memory with a determined compression rate. The activation 508 may then decompressed and read from memory. In turn, the activations and weights 510 may be supplied to the layer N for computation of an output or an inference at a second end of the inference boundary” teaches performing a decompressing step prior to executing computation operations associated with next block of layers (from layer #2 to layer #N); also see Fig. 5).
Han et al. and Holland are analogous art to the claimed invention because they are directed to compression of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising if the target performance metrics have not been met with the compression format used for at least one of the decompression step and the compression step, modifying the compression format to meet the target performance metrics as taught by Holland to the disclosed invention of Han et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to decompress activations that are compressed previously such that the decompressed activations can be “supplied to the layer N for computation of an output or an inference at a second end of the inference 
Regarding Claim 2,
Han et al. in view of Holland teaches the method according to claim 1. 
Han et al. further teaches wherein the performance indicators for executing the operations associated with the block of layers of the neural network include a computation time, a memory usage, and a model accuracy (pg. 6 Table 1-3 and pg. 7 Table 4-5 teach various performance indicators, such as error (corresponds to model accuracy); pg. 11 Table 7 teaches the memory usage of the parameters in various neural networks; pg. 14 Table 8 teaches computation time spent for layers of various neural networks).
Regarding Claim 3,
Han et al. in view of Holland teaches the method according to claim 1. 
Han et al. further teaches wherein the compression format includes a compression scheme and compression parameters (Fig. 2 and Fig. 3 teach the compression format used for the quantization step (corresponds to the compression step) in which Fig. 3 teaches “Weight sharing by scalar quantization” (corresponds to compression scheme) and compression parameters such as weights, cluster index, and centroids).
Regarding Claim 4,
Han et al. in view of Holland teaches the method according to claim 3.
Han et al. further teaches wherein the compression scheme is at least one of a lossless compression scheme and a lossy compression scheme (pg. 5 fifth full paragraph: “We pruned, quantized, and Huffman encoded four networks: two on MNIST and two on ImageNet data-sets. The network parameters and accuracy-1 before and after pruning are shown in Table 1. The compression pipeline saves network storage by 35x to 49x across different networks without loss of accuracy” teaches the compression pipeline (including the quantization scheme) is lossless compression).
Regarding Claim 5,
Han et al. in view of Holland teaches the method according to claim 3.
Han et al. further teaches wherein the compression parameters determine a degree of compression (pg. 3 fourth to fifth full paragraph: “The weights are quantized to 4 bins (denoted with 4 colors), all the weights in the same bin share the same value, thus for each weight, we then need to store only a small index into a table of shared weights. During update, all the gradients are grouped by the color and summed together, multiplied by the learning rate and subtracted from the shared centroids from last iteration. For pruned AlexNet, we are able to quantize to 8-bits (256 shared weights) for each CONV layers, and 5-bits (32 shared weights) for each FC layer without any loss of accuracy. To calculate the compression rate, given k clusters, we only need log2(k) bits to encode the index” teaches the weights, cluster index, and centroids (compression parameters) determine the compression rate (degree)).
Regarding Claim 6,
Han et al. in view of Holland teaches the method according to claim 1.
Han et al. further teaches wherein the method is performed during training of the neural network (Fig. 1 teaches a method for processing a neural network is performed during training of the neural network).
Regarding Claim 7,
Han et al. in view of Holland teaches the method according to claim 6.
Han et al. further teaches wherein the method is performed after a set of gradients and weights have been determined that allow the neural network to meet a precision requirement (pg. 5 first full paragraph: “During back-propagation, the gradient for each shared weight is calculated and used to update the shared weight” teaches training the neural network in an iterative manner (with forward and back-propagation), thus rendering the processing a neural network is performed after a set of gradients and weights have been determined to allow the neural network to meet a precision requirement (for example, how many bits are needed to represent the weights and gradients); see Fig. 3).
Regarding Claim 8,
Han et al. in view of Holland teaches the method according to claim 1.
Han et al. further teaches wherein...the performing the compression step are carried out by a compute device including a processor, a cache, and a main memory (Fig. 1 teaches a compression step; pg. 9 last full paragraph: “For our analysis, we are comparing pre-regulation power of the entire application processor (AP) / SOC and DRAM combined. On CPU, the benchmark is running on single socket with a single Haswell-E class Core i7-5930K processor. CPU socket and DRAM power are as reported by the pcm-power utility provided by Intel. For GPU, we used nvidia-smi utility to report the power of Titan X. For mobile GPU, we use a Jetson TK1 development board and measured the total power consumption with a power-meter” teaches the method is carried out with a compute device including processor and memory; pg. 12 second full paragraph: “After Deep Compression the size of these networks fit into on-chip SRAM cache (5pJ/access)” teaches the compute device includes a cache).
Holland further teaches wherein the performing the decompression step...are carried out by a compute device including a processor, a cache, and a main memory (pg. 6 [0060] teaches the decompression step; pg. 9 [0085]: “the processor may load some of the instructions into cache to increase access speed. One or more cache lines may then be loaded into a general register file for execution by the processor” teaches the compute device includes processor and cache; pg. 10 [0086] teaches memory).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the performing the decompression step...are carried out by a compute device including a processor, a cache, and a main memory as taught by Holland to the disclosed invention of Han et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to decompress activations that are compressed previously such that the decompressed activations can be “supplied to the layer N for computation of an output or an inference at a second end of the inference boundary” (Holland pg. 6 [0060]).
Regarding Claim 9,
Han et al. in view of Holland teaches the method according to claim 8.
Han et al. further teaches wherein the processor is one of a CPU, a GPU, an FPGA, a vector processor, and an SIMD unit of a CPU or GPU (pg. 9 last full paragraph: “For our analysis, we are comparing pre-regulation power of the entire application processor (AP) / SOC and DRAM combined. On CPU, the benchmark is running on single socket with a single Haswell-E class Core i7-5930K processor. CPU socket and DRAM power are as reported by the pcm-power utility provided by Intel. For GPU, we used nvidia-smi utility to report the power of Titan X. For mobile GPU, we use a Jetson TK1 development board and measured the total power consumption with a power-meter” teaches the method is carried out with CPU or GPU).
Regarding Claim 10,
Han et al. in view of Holland teaches the method according to claim 1.
Holland further teaches wherein the gathering the performance indicators and the modifying the compression format is carried out by a controller (pg. 7 [0062]-[0063]: “a different compression may be applied for weights and activations. For instance, a lossless compression may be applied to weights 506 of layer 2, while a second lossy compression (different than the first lossy compression) may be applied to the activations 504 supplied to layer 2...The compression for the weight or activations may be determined based on a compression ratio. The compression ratio (e.g., 50%, no compression) may be specified based on a compression map ( e.g., such as a compression map produced via compression map unit 402). The compression map may be generated based on a system event such as a bandwidth condition, a power condition, a debug condition, or a thermal condition” teaches gathering performance indicator such as bandwidth condition and modifying the compression ratio (compression format); pg. 8 [0078] teaches using a controller to carry out the steps of the method).
Han et al. and Holland are analogous art to the claimed invention because they are directed to compression of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising if the target performance metrics have not been met with the compression format used for at least one of the decompression step and the compression step, modifying the compression format to meet the target performance metrics as taught by Holland to the disclosed invention of Han et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to decompress activations that are compressed previously such that the decompressed activations can be “supplied to the layer N for computation of an output or an inference at a second end of the inference boundary” in which the compression is adjusted based on certain performance indicators and metrics (Holland pg. 6 [0060] and pg. 7 [0063]).
Regarding Claim 11,
Han et al. in view of Holland teaches the method according to claim 1.
Holland further teaches further comprising if the target performance metrics have not been met with the compression format used for at least one of the decompression step and the compression step, modifying the compression format to meet the target performance metrics (pg. 8 [0069]: “The system event may comprise at least one of a bandwidth condition, a power condition, a debug condition, or a thermal condition. For example, a thermal condition of a computational system may be monitored via sensors (e.g., sensors 114) and may be compared to one or more thresholds. Accordingly, when the thermal condition is such that the temperature is above a threshold, the compression ratio may be adjusted and in turn, the compression applied to a layer may be changed. For example, as shown in the example of Table 1, if the temperature is above a high threshold (e.g., Condition K), the fully connected layer may be compressed based on a 70% compression ratio” teaches that if a threshold thermal condition (performance metric) is not met, the compression ratio (format) is adjusted (modified) to meet the threshold; also see pg. 7 [0063]: “Table 1 provides an example illustrating the compression ratio may vary based on bandwidth or thermal conditions.”).
Han et al. and Holland are analogous art to the claimed invention because they are directed to compression of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising if the target performance metrics have not been met with the compression format used for at least one of the decompression step and the compression step, modifying the compression format to meet the target performance metrics as taught by Holland to the disclosed invention of Han et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to decompress activations that are compressed previously such that the decompressed activations can be “supplied to the layer N for computation of an output or an inference at a second end of the inference .

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 2019/0228284 A1) in view of Han et al. (“DEEP COMPRESSION: COMPRESSING DEEP NEURAL NETWORKS WITH PRUNING, TRAINED QUANTIZATION AND HUFFMAN CODING”). 
Any limitation that recites “at least one of” has been interpreted as requiring one of the alternatives and not all the alternatives listed.
Regarding Claim 12,
Holland teaches a system for processing a neural network, the system comprising: a plurality of compute devices, each compute device including a processor, a cache, and a main memory, each of the plurality of compute devices being configured to (pg. 2 [0025]: “As used in this description,...One or more components may reside within a process and/or thread of execution, and a component may be localized on one computer and/or distributed between two or more computers. In addition, these components may execute from various computer readable media having various data structures stored thereon” teaches the use of multiple compute devices; pg. 9 [0085]: “the processor may load some of the instructions into cache to increase access speed. One or more cache lines may then be loaded into a general register file for execution by the processor” teaches the compute device includes processor and cache; pg. 10 [0086] teaches memory; Fig. 5 teaches processing a neural network):
read compressed input data from its main memory, decompress the compressed input data (pg. 6 [0059]: “When the compressed weights or activations are to be read, a decompressor unit 416 uses the compression metadata 412 to decompress the compressed activations/weights 414 (e.g., using a complement to the compression algorithm). The decompressed activations and weights may then be supplied to consumer unit 418. The consumer may comprise for example a hardware accelerator, a CPU, or other processing element” teaches reading compressed weights or activations (input data) and decompressing the compressed weights or activation such that the decompressed data are to be consumed by a consumer such as a CPU; pg. 6 [0060]: “After layer 1 has been computed, activations 504 may be compressed and sent out to memory with a determined compression rate. In some aspects, the weights 502 may also be compressed and stored in memory” teaches that compressed weights or activation data are located in memory), 
perform, using the decompressed input data, neural network operations associated with a block of layers of the neural network so as to provide output data (pg. 6 [0060]: “Referring to FIG. 5, a CPU may specify a particular model including weights 502 which are fed into a layer 1 computation at a first end of an inference boundary 512. After layer 1 has been computed, activations 504 may be compressed and sent out to memory with a determined compression rate. In some aspects, the weights 502 may also be compressed and stored in memory. The activations are then decompressed and read in along with the weights 506 for the next layer (e.g., layer 2) computation. The process may be repeated such that after layer N-1 (e.g., layer 2) has been computed, activations 508 may be compressed and sent out to memory with a determined compression rate. The activation 508 may then decompressed and read from memory. In turn, the activations and weights 510 may be supplied to the layer N for computation of an output or an inference at a second end of the inference boundary” teaches the CPU processing a neural network in which decompressed activations (decompressed input data) are used to perform neural network computations associated with a block of layers of a neural network in order to compute an output (output data); also see Fig. 5);
...record performance indicators for the executing the operations associated with the block of layers of the neural network and report the recorded performance indicators to a controller; the controller, the controller including a processor and a main memory, (pg. 8 [0069]: “The system event may comprise at least one of a bandwidth condition, a power condition, a debug condition, or a thermal condition. For example, a thermal condition of a computational system may be monitored via sensors (e.g., sensors 114) and may be compared to one or more thresholds. Accordingly, when the thermal condition is such that the temperature is above a threshold, the compression ratio may be adjusted and in turn, the compression applied to a layer may be changed. For example, as shown in the example of Table 1, if the temperature is above a high threshold (e.g., Condition K), the fully connected layer may be compressed based on a 70% compression ratio” teaches recording various performance indicators, such as thermal condition, for executing operations associated with a block of neural network (see Table 1), and that if a threshold thermal condition (performance indicator) is not met, the compression ratio (format) is adjusted (modified) to meet the threshold; pg. 3 [0029] teaches the system can be implemented using a computational device (computer), such as a laptop, in which the computer includes compute, storage, and network resources; according to current application’s Specification [0018]: “The controller can be, e.g., a computer that includes compute resources, storage resources, and network resources”; therefore, the computer corresponds to controller; pg. 9 [0085]: “the processor may load some of the instructions into cache to increase access speed. One or more cache lines may then be loaded into a general register file for execution by the processor” teaches the computer includes processor; pg. 10 [0086] teaches memory); and
the main memory having stored thereon computer executable instructions for (pg. 9-10 [0086]: “the functions may be stored or transmitted over as one or more instructions or code on a computer-readable medium...computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage” teaches memory storing instructions):
receiving the reported performance indicators, evaluating the reported performance indicators, and determining whether target performance metrics have been met with a compression format used for at least one of the decompression step and the compression step (pg. 8 [0069]: “The system event may comprise at least one of a bandwidth condition, a power condition, a debug condition, or a thermal condition. For example, a thermal condition of a computational system may be monitored via sensors (e.g., sensors 114) and may be compared to one or more thresholds. Accordingly, when the thermal condition is such that the temperature is above a threshold, the compression ratio may be adjusted and in turn, the compression applied to a layer may be changed. For example, as shown in the example of Table 1, if the temperature is above a high threshold (e.g., Condition K), the fully connected layer may be compressed based on a 70% compression ratio” teaches receiving and evaluating the reported performance indicators such as thermal condition, and if a threshold thermal condition is not met, the compression ratio (format) is adjusted (modified) to meet the threshold; also see pg. 7 [0063]: “Table 1 provides an example illustrating the compression ratio may vary based on bandwidth or thermal conditions.”).
Holland does not appear to explicitly teach compress the output data, store the compressed output data at its main memory.
However, Han et al. teaches compress the output data, store the compressed output data at its main memory (Fig. 1 teaches that after the weights are trained, the weight data (output data) are compressed and stored; pg. 12 second full paragraph: “After Deep Compression the size of these networks fit into on-chip SRAM cache (5pJ/access)” teaches the networks (including weight data) are stored in memory).
Holland and Han et al. are analogous art to the claimed invention because they are directed to compression of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate compress the output data, store the compressed output data at its main memory as taught by Han et al. to the disclosed invention of Holland.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[make] deep neural networks more energy efficient to run on mobile” and “[facilitate] the use of 
Regarding Claim 13,
Holland in view of Han et al. teaches the system according to claim 12.
Holland further teaches wherein the computer executable instructions stored at the main memory of the controller further include computer executable instructions for (pg. 3 [0029] teaches the system can be implemented using a computational device (computer), such as a laptop, in which the computer includes compute, storage, and network resources; according to current application’s Specification [0018]: “The controller can be, e.g., a computer that includes compute resources, storage resources, and network resources”; therefore, the computer corresponds to controller; pg. 9-10 [0086]: “the functions may be stored or transmitted over as one or more instructions or code on a computer-readable medium...computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage” teaches memory storing instructions)
determining, if the target performance metrics have not been met with the compression format used for at least one of the decompression step and the compression step, a modified compression format to be used by the plurality of compute devices for respective decompression and compression in order to meet the target performance metrics (pg. 8 [0069]: “The system event may comprise at least one of a bandwidth condition, a power condition, a debug condition, or a thermal condition. For example, a thermal condition of a computational system may be monitored via sensors (e.g., sensors 114) and may be compared to one or more thresholds. Accordingly, when the thermal condition is such that the temperature is above a threshold, the compression ratio may be adjusted and in turn, the compression applied to a layer may be changed. For example, as shown in the example of Table 1, if the temperature is above a high threshold (e.g., Condition K), the fully connected layer may be compressed based on a 70% compression ratio” teaches receiving and evaluating the reported pg. 7 [0063]: “Table 1 provides an example illustrating the compression ratio may vary based on bandwidth or thermal conditions.”; pg. 7 [0063] discusses the compression ratio (format) can be “e.g., 50%, no compression”, which can be used for compression and decompression; pg. 2 [0025]: “As used in this description,...One or more components may reside within a process and/or thread of execution, and a component may be localized on one computer and/or distributed between two or more computers. In addition, these components may execute from various computer readable media having various data structures stored thereon” teaches the use of multiple compute devices).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. (US 2018/0139458 A1) teaches optimising the quality of visual data using compression and depression.
O`Shea (US 2018/0314985 A1) teaches training and deploying machine-learned compact representations of radio frequency (RF) signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/               Examiner, Art Unit 2125